Citation Nr: 1215848	
Decision Date: 05/02/12    Archive Date: 05/10/12

DOCKET NO.  07-27 731A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for renal carcinoma with metastasis to the lungs, scalp, and elsewhere, status post right nephrectomy, claimed to be the result of exposure to herbicides (Agent Orange).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter

ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to December 1972, including a tour in Vietnam.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from February and June 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

As support for his claim, the Veteran and his daughter testified at a hearing at the RO in June 2010 before the undersigned Veterans Law Judge (VLJ) of the Board.  This type of hearing is often and commonly referred to as a Travel Board hearing.

The Board subsequently, in September 2010, remanded this claim to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development and consideration - but especially to obtain a medical nexus opinion concerning the etiology of the Veteran's renal cancer, which is the originating site of his cancer, particularly in terms of the likelihood this cancer is related or attributable to his military service and, specifically, to his presumed exposure to Agent Orange in Vietnam.

The AMC obtained this requested medical nexus opinion in December 2010, and it is responsive to this determinative issue of causation.  So there was compliance with this remand directive.  See Stegall v. West, 11 Vet. App. 268 (1998) (indicating a Veteran is entitled, as a matter of law, to compliance with a remand directive, and that the Board itself commits error in failing to ensure this compliance).

The Veteran since has submitted two additional medical statements, one dated in April 2011 from H.D., M.D. (his private treating physician who also previously had commented concerning this case, even prior to the Board's remand) and another dated in May 2011 from K.G.K., M.D.  Neither of these additional statements addresses the determinative issue of the etiology of the renal cell cancer, however, only instead speak to its severity, including insofar as how much it has metastasized (i.e., spread) to other areas of the Veteran's body, namely, to his lungs, liver, abdomen, scalp, and pericardium - status post pericardiectomy, in turn causing other complications.  These statements also discuss the associated symptoms and the resultant affect the cancer has had on his progressively declining health, particularly the fact that it has rendered him totally disabled and unable to work.

The AMC considered the VA medical nexus opinion obtained on remand, as well as these statements from these private doctors, but continued to deny the claim for renal cell cancer in a December 2011 supplemental statement of the case (SSOC).  In January 2012, the Veteran submitted his personal response to that SSOC, indicating he had more information or evidence to submit in support of his appeal.  He therefore asked that VA wait the full 30-day period to give him a chance to submit this information or evidence.  He also indicated his understanding that, if this evidence was not submitted within this 30-day period, his case would be returned to the Board.  His representative indicated in a statement just two days later in January 2012 that they were waiving this 30-day grace period following issuance of that SSOC to submit additional evidence and/or argument, as they had none, and that they instead wanted the case returned to the Board immediately to expedite the processing of the claim.  The AMC therefore recertified the appeal to the Board, as requested, and the Board sent the Veteran a letter later in January 2012 confirming the case had been returned to the Board's docket.

The Veteran's representative here in Washington submitted additional argument in March 2012 and concurrently filed a motion to advance this appeal on the Board's docket pursuant to 38 C.F.R. § 20.900(c) and 38 U.S.C.A. § 7107(a)(2).  He cited "good cause" - and, specifically, serious illness, referring to the Veteran's widespread and worsening cancer.  The Board resultantly granted this motion in April 2012 and, thus, is now issuing this decision deciding this claim for renal cell cancer.


Meanwhile, though, the Veteran also has filed additional claims for service connection for ischemic heart disease, lung cancer and multiple myeloma, also on the premise these additional diseases (like his renal cell cancer from which they originated) are the result of his presumed exposure to Agent Orange in Vietnam.  He filed these additional claims in August 2011, while his claim for renal cell cancer was on remand at the AMC.  And this apparently is why the RO and AMC have not developed or adjudicated these additional claims.  In any event, for this reason, they are not currently before the Board.  The Board therefore is referring them to the RO, as the Agency or Original Jurisdiction (AOJ), for all appropriate development and consideration.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board generally does not have jurisdiction over an issue not yet adjudicated by the RO).


FINDINGS OF FACT

1.  The Veteran served in Vietnam during the Vietnam War era, so it is presumed he was exposed to Agent Orange while there.

2.  He did not, however, have renal cell cancer within one year of his discharge from service, meaning by December 1973, certainly not to the required minimum compensable degree of at least 10-percent disabling, and renal cell cancer also is not one of the diseases presumptively associated with Agent Orange exposure in Vietnam; indeed, to the contrary, it has been specifically disassociated from said exposure.

3.  Moreover, when asked to comment on the alternative possibility this renal cell cancer is directly related to the exposure to Agent Orange in Vietnam, the designated VA compensation examiner indicated in December 2010, on remand, that there is no such cause-and-effect correlation in this particular instance.  He, too, therefore disassociated this renal cell cancer from the Veteran's military service, including especially from his presumed exposure to Agent Orange in Vietnam.

4.  This VA compensation examiner's medical opinion is more probative of this determinative issue of causation than Dr. H.D.'s medical opinion to the contrary, partly because Dr. H.D. initially only suggested the Veteran's renal cell cancer "may" have, in part, been induced by this exposure, so in effect acknowledged this just as well "may not" be true, but also because Dr. H.D., in citing to the Ranch Hand Study suggesting a higher incidence of cancer in Veterans similarly exposed to Agent Orange, did not specifically address the likelihood this has occurred in this specific instance to relate or attribute this particular Veteran's renal cell cancer to Agent Orange exposure.


CONCLUSION OF LAW

The Veteran's renal cell cancer was not incurred in or aggravated by his military service and may not be presumed to have been incurred in service, including as a result of exposure to Agent Orange in Vietnam.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

VA has duties to notify and assist the Veteran in substantiating this claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Proper notice must inform him of the information and medical or lay evidence not of record:  (1) that is necessary to substantiate this claim; (2) that VA will obtain and assist him in obtaining; and (3) that he is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

These Veterans Claims Assistance Act (VCAA) notice requirements apply to all five elements of this service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and this disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Further, this notice must include information that a "downstream" disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486.

The Veteran was provided this required notice in April 2005 and August 2008 letters.  The letters indicated the type of evidence and information needed to substantiate his claim and apprised him of his and VA's respective responsibilities in obtaining this supporting evidence.  The RO sent that April 2005 letter prior to initially adjudicating his claim in February 2006, so also before readjudicating his claim in June 2006, therefore in the preferred sequence since, ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  And although that additional August 2008 letter, which, incidentally, also addressed the "downstream" Dingess requirements, was not sent prior to initially adjudicating the claim, the claim since has been readjudicated in SSOCs issued in March 2009 and more recently in December 2011.  So the claim has been reconsidered since providing all required VCAA notice.  The timing defect in the provision of this additional notice therefore has been rectified ("cured") inasmuch as the intended purpose of the additional notice was still served, so not frustrated, and the Veteran given ample opportunity to participate effectively in the adjudication of this claim.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).


VCAA notice errors, including in timing and content, are not presumptively prejudicial - rather, must be determined on a case-by-case basis.  And as the pleading party attacking the agency's decision, the Veteran, not VA, has this burden of proof of showing there is a VCAA notice error in timing or content but, above and beyond this, that it is unduly prejudicial, meaning outcome determinative of his claim.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  So absent this pleading or showing in this instance, the duty to notify has been satisfied.

And as for the duty to assist, the RO and AMC obtained the Veteran's service treatment records (STRs) and service personnel records (SPRs), including those verifying his service in Vietnam during the Vietnam War era.  Also obtained were his post-service VA and private treatment records.  He has not identified any other records that also need to be obtained.  He was provided a hearing before the Board in June 2010 to testify in support of his claim.

The Board also, as already alluded to, since remanded this claim in September 2010 to obtain a VA medical nexus opinion concerning the determinative issue of the etiology of his renal cell cancer - and specifically insofar as the likelihood it is related or attributable to his military service and, in particular, to his presumed exposure to Agent Orange in Vietnam.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The VA compensation examiner designated to provide this medical nexus opinion responded in December 2010 with his findings, and his opinion is responsive to this determinative issue of causation, so, as already mentioned, there was compliance with this remand directive.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Chest v. Peake, 283 Fed. App. 814 (Fed. Cir. 2008); and Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Thus, the duty to assist the Veteran with this claim also has been satisfied.


II.  General Statutes, Regulations and Precedent Cases Governing Claims for Service Connection - Including those Predicated on Exposure to Agent Orange in Vietnam

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Stated somewhat differently, establishing entitlement to direct service connection requires:  (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing he has at some point since the filing of the claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a nexus or link between the in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

Malignant (cancerous) tumors are considered chronic, per se, and therefore will be presumed to have been incurred in service if manifested to a compensable degree (generally meaning to at least 10-percent disabling) within one year of discharge from service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

In addition to these presumptive provisions, a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, such as Agent Orange, unless there is affirmative evidence establishing that he was not exposed to any such agent during that service.  See 38 C.F.R. § 3.307(a)(6)(iii) . 

For the purpose of this section, "the term 'herbicide agent' means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram."

If a Veteran was exposed to Agent Orange during active military, naval, or air service, certain specified diseases shall be presumptively service connected, if the requirements of 38 C.F.R. § 3.307(a) are met, even if there is no record of such disease during service.  38 C.F.R. § 3.309(e).  This list of diseases includes:  AL amyloidosis, chloracne or other acneform disease consistent with chloracne, Type II Diabetes Mellitus (adult-onset diabetes), Hodgkin's disease, non-Hodgkin's lymphoma, ischemic heart disease, chronic B-cell leukemias, multiple myeloma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx or trachea); and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2009 and Supp. 2010); see Notice, 75 Fed. Reg. 168, 53202-16 (Aug. 31, 2010).

These diseases, however, must have become manifest to a degree of 10 percent or more at any time after service, except that chloracne (or other acneform disease consistent with chloracne) must become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  See 38 C.F.R. § 3.307(a)(6)(ii).

Moreover, VA has determined there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341 -46 (1994); see also Notice, 61 Fed. Reg. 41, 442-49 (1996).  See, too, Diseases Not Associated With Exposure to Certain Herbicide Agents, 68 Fed. Reg. 27,630 (May 20, 2003); see also Health Outcomes Not Associated With Exposure to Certain Herbicide Agents, 72 FR 32395-01 (June 12, 2007).  In particular, the Secretary has clarified that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam Era is not warranted for the following conditions:  Cancer of the oral cavity (including lips and tongue, pharynx (including tonsils), or nasal cavity (including ears and sinuses); cancers of the pleura, mediastinum, and other unspecified sites within the respiratory system and intrathoracic organs; esophageal cancer; stomach cancer; colorectal cancer (including small intestine and anus); hepatobiliary cancers (liver, gallbladder and bile ducts); pancreatic cancer; bone and joint cancer; melanoma; non-melanoma skin cancer (basal cell and squamous cell); nasopharyngeal cancer, breast cancer, cancers of reproductive organs (cervix, uterus, ovary, testes, and penis; excluding prostate); urinary bladder cancer; renal cancer; cancers of brain and nervous system (including eye); endocrine cancers (thyroid, thymus, and other endocrine; cancers at other and unspecified sites; neurobehavioral disorders (cognitive and neuropsychiatric); amyotrophic lateral sclerosis (ALS); chronic peripheral nervous system disorders; respiratory disorders; gastrointestinal immune system disorders (immune suppression, allergy, and autoimmunity); circulatory disorders (including hypertension); endometriosis; effects on thyroid homeostasis; certain reproductive effects, and, any other condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See Notice, 72 Fed. Reg. 32,395-32,407 (Jun. 12, 2007); Notice, 74 Fed. Reg. 21,258 -21260 (May 7, 2009); Notice, 75 Fed.Reg. 32540 (June 8, 2010).

Thus, service connection may be presumed for residuals of Agent Orange exposure by satisfying two requirements.  First, a Veteran must show that he served in the Republic of Vietnam during the Vietnam War era.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  Second, the Veteran must have a diagnosis of one of the specific diseases listed in 38 C.F.R. § 3.309(e).  Brock v. Brown, 10 Vet. App. 155, 162 (1997).  However, the availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); and McCartt v. West, 12 Vet. App. 164, 167 (1999).

Where the determinative issue involves causation or diagnosis, however, there generally (though not always) must be competent medical evidence supporting the claim; unsubstantiated lay assertions usually are insufficient.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998).  That is to say, evidence relating a 

current disorder to service generally must be medical unless it concerns a disorder that may be competently demonstrated by lay observation.  Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).

Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to show chronicity (permanency) of disease or injury in service and in turn link current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  That is, these second and third elements can be satisfied under 38 C.F.R. § 3.303(b) by competent and credible evidence demonstrating:  (1) the condition was observed during service, (2) symptoms of that condition continued after service, and (3) the current condition is related to those continuing symptoms.  See Savage, 10 Vet. App. at 495-97.

To establish a showing of chronic disease in service, or within a presumptive period per § 3.307, a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic," is required.  38 C.F.R. § 3.303(b).  Subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Id.

In-service notation of a condition does not require medical evidence where "the condition is of a type as to which a lay person's observation is competent."  Savage, 10 Vet. App. at 497.  However, although prong (3) does not require medical nexus evidence, "because it would not necessarily follow that there is a relationship between any present disability and the continuity of symptomatology demonstrated, medical evidence is required to demonstrate such a relationship unless such a relationship is one as to which a lay person's observation is competent."  Id (citations omitted).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

So medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The determination as to whether these requirements for service connection are met is based on an analysis of all the evidence of record, medical and lay, and the evaluation of its competency and credibility to determine its ultimate probative value in relation to other relevant evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Any issue material to this determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).


III.  Analysis

The Veteran's private treatment records document a history of renal cancer and resulting need for removal of his right kidney (right nephrectomy).  So there is no disputing he has this alleged condition and, therefore, satisfies the first and indeed perhaps most fundamental requirement of his claim - that is, have proof he has this claimed disability.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed, to at least confirm the Veteran has it, and that, without this minimum level of proof, there can be no valid claim).

Consequently, the determinative issue is whether this condition is attributable to his military service - including, in particular, to any exposure to Agent Orange or other herbicide.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico  v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998). 

The Veteran's claimed disability, renal cancer, is not one of the diseases associated with herbicide exposure for purposes of presumptive service connection.  See 38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  And as there is no indication his renal cancer manifested within the required one year of his discharge from service, meaning by December 1973, certainly not to the prescribed minimum compensable degree of at least 10-percent disabling, he also is not entitled to presumptive service connection on this basis either.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a). 


That said, his service personnel records confirm that he served in Vietnam from August to November 1969, so it is presumed that he was exposed to herbicides while there.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  And, moreover, even though he is not entitled to presumptive service connection, his claim still must be reviewed to determine whether service connection is established on a direct-incurrence basis.  See Combee v. Brown, 34 F.3d 1039 (Fed Cir. 1994) (holding that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727-29 (1984), does not preclude a Veteran from establishing service connection with proof of actual direct causation).  In fact, the Court has specifically held that the principles set forth in Combee, which, as mentioned, instead concerned exposure to radiation, are nonetheless applicable in cases, as here, involving exposure to Agent Orange.  McCartt v. West, 12 Vet. App. 164, 167 (1999).

Concerning this potential relationship, he testified during his recent June 2010 hearing before the Board that he had been told by his private physician that his renal cancer is due to exposure to Agent Orange during his military service.  The Court has held that the connection between what a physician said and the layman's account of what he purportedly said, filtered as it was through a layman's sensibilities, is simply too attenuated and inherently unreliable to constitute competent medical evidence.  Robinette v. Brown, 8 Vet. App. 69, 77 (1995). 

But in support of this assertion, the Veteran also has submitted an April 2006 letter from Dr. H.D. (the private physician that he was referring to during his hearing), providing that the Veteran has been under his care for several years, with slowly advancing metastatic renal cell carcinoma, and that he is aware the Veteran may have been exposed to Agent Orange while in service in Vietnam.  Dr. H.D. goes on to indicate that the Veteran's renal cell cancer may have, in part, been induced by this exposure. 


There are a line of precedent cases discussing the lesser probative value of opinions like this that are equivocal, which essentially state that it is possible the condition at issue is attributable to the Veteran's military service.  See, e.g., Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Perman v. Brown, 5 Vet. App. 227, 241 (1993); Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Winsett v. West, 11 Vet. App. 420, 424 (1998).  And these cases indicate that, while an "absolutely accurate" determination of etiology is not a condition precedent to granting service connection, nor is "definite" or "obvious" etiology, a doctor's opinion phrased in terms tantamount to "may" be related to service is an insufficient basis for an award of service connection because this is for all intents and purposes just like saying the condition in question just as well "may or may not" be related to service.  Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996); and Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992).  See, too, Bloom v. West, 13 Vet. App. 185, 187 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  See, as well, 38 C.F.R. § 3.102 (when considering application of the benefit-of-the-doubt doctrine, reasonable doubt is one within the range of probability, as distinguished from pure speculation or remote possibility).

But in determining whether service connection is warranted, the Board must analyze the credibility and probative value of evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide reasons and bases for its rejection of any material evidence favorable to the Veteran.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  And use of cautious language does not always express inconclusiveness in a doctor's opinion.  Rather, the opinion should be viewed in its full context and not characterized solely by the medical professional's choice of words.  Lee v. Brown, 10 Vet. App. 336, 338 (1997).


Perhaps recognizing this, in further support of this posited assertion, the Veteran submitted another letter from Dr. H.D., dated in September 2007.  This additional letter reiterated that the Veteran had been under Dr. H.D.'s care for metastatic renal cell carcinoma for several years, and that the Veteran had informed him of his exposure to Agent Orange while serving in Vietnam.  In this letter, however, Dr. H.D. identifies a medical study, the Ranch Hand Study (Operation Ranch Hand Concerned Veterans who were involved in the spraying of herbicides), which, according to Dr. H.D., showed a 6 percent increase in the development of cancer in Veterans similarly exposed to Agent Orange and an increased trend towards the development of carcinoma as well.  He also cites a Board decision stating the Veteran should be given the benefit of the doubt when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter.  See again 38 C.F.R. § 3.102.

But although Dr. H.D.'s September 2007 letter more definitively suggests that Agent Orange exposure may result in an increased risk for the development of cancers such as that claimed by the Veteran, it does not specifically address the likelihood the Veteran's renal cancer is attributable to Agent Orange exposure.  See Sacks v. West, 11 Vet. App. 314, 316-17 (1998) (holding that a medical article or treatise can provide support for a claim, but must be combined with an opinion of a medical professional and be reflective of the specific facts of a case as opposed to a discussion of generic relationships); Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (finding that generic medical literature that does not apply medical principles regarding causation or etiology to the facts of an individual case does not provide competent evidence to establish a nexus between current disability and military service).  See also Mattern v. West, 12 Vet. App. 222, 228 (1999) (a medical article or treatise "can provide important support when combined with an opinion of a medical professional").  See, too, Rucker v. Brown, 10 Vet. App. 67, 73-74 (1997) (holding that evidence from a scientific journal combined with doctor's statements was "adequate to meet the threshold test of plausibility").  But see Obert v. Brown, 5 Vet. App. 30, 33 (1993) (Medical evidence that is speculative, general or inconclusive in nature cannot be used to support a claim.). 

So this additional letter from this doctor, while not sufficient reason to grant the claim, nonetheless was sufficient to trigger the duty to assist the Veteran in further developing the claim by obtaining further medical comment concerning this determinative issue.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2); and 38 C.F.R. § 3.159(c)(4).

The Board accordingly remanded the claim in September 2010 for VA opinion regarding this claimed relationship between the Veteran's renal cell cancer and his military service, but especially to address any potential relationship of this cancer with his presumed exposure to Agent Orange in Vietnam.  It was also requested that the designated VA examiner address the Ranch Hand Study identified by Dr. H.D., as well as any other pertinent medical literature or treatise.

Pursuant to this remand directive, a VA clinician reviewed the Veteran's claims file in December 2010, so including this seemingly supporting evidence.  And based on his review of the Veteran's private medical records, including notes from East Valley Hematology and Oncology Medical Group dating back to November 1999, this commenting VA examiner first discussed the history of this cancer in terms of the size of the lesions, masses or tumors that had been noted during the several years since and the recurrences and how it had metastasized (spread) to other areas of the Veteran's body, including to his right lung requiring thoracotomy.  There was additional mention of an injury in 2006 when he stepped off a stool at his home, fell, and fractured his right femur.  And in the course of being treated with surgery for that injury, a bone marrow biopsy from his right hip revealed atypical cells, suspicious for metastatic cancer.  He therefore underwent radiation therapy to his right femur for 11 days.  Since then, he has had metastasis to his stomach, back, and scalp, and he states he has it throughout his whole body, and he lives one day at a time.  This VA examiner considered the results of several tests performed in years past confirming the spreading of this cancer to all of these areas mentioned, so was in agreement with the diagnosis of metastatic renal cell carcinoma.  He also indicated there was chronic pain syndrome secondary to this.


But as concerning the all important issue of the etiology of this renal cell cancer, he concluded it is not likely a resultant complication attributable to the Veteran's military service, including his presumed exposure to Agent Orange in Vietnam.  This VA examiner then provided the underlying medical rationale for this opinion, which is where most of the probative value of the opinion is derived, not just from mere review of the claims file and citation to evidence or findings in the file without also explanation of how this evidence or findings apply to the specific facts and circumstances of this particular case.  See Neives-Rodriguuez v. Peake, 22 Vet. App. 295, 304 (2008).  This VA examiner started off by noting that Congress had passed the Agent Orange Act of 1991, which directed the Secretary of VA to enter into an agreement with the National Academy of Sciences (NAS) to do an independent, comprehensive review and critical evaluation of the scientific studies and medical evidence concerning the health effects of herbicide exposure.  

This examiner then explained that the committee responsible for that report observed that one of the greatest problems it encountered in its work was a severe lack of information about the exposure of individual Vietnam Veterans to herbicides.  Except for particular groups, such as those involved in Operation Ranch Hand and other groups directly involved in spraying operations, information on the extent of herbicide exposure among Veterans is practically non-existent.  This lack of data, this examiner added, is one reason why the National Academies committees were compelled to focus largely on epidemiologic studies of groups other than Vietnam Veterans.  They concluded, according to this VA examiner, that not enough was known about the exposure of individual Veterans to determine to what degree they were or are at risk.  This examiner surmised that, although most Veterans probably experienced lower levels of exposure than those who worked with herbicides over long periods in occupational or agricultural settings, it is difficult to determine precisely which Veterans may have encountered high levels.


But in closing, this VA examiner cited the Summary of the 2008 Seventh Biennial Update of Findings of Occupational, Environmental and Veterans Studies Regarding Associations Between Exposure to Herbicides and Specific Health Outcomes found "Inadequate or Insufficient Evidence to Determine an Association between exposure to the chemicals of interest (Agent Orange) and the following health outcomes that were explicitly reviewed:  Renal cancer (kidney and renal pelvis)".  He concluded by citing, as references, Veterans and Agent Orange:  Update 2008.  The National Academies Press Release, and information on the Internet at http://www.nap.edu/openbook.php?record_id=12662&page.

This VA compensation examiner therefore has categorically refuted any notion of any sort of causation or correlation between the Veteran's renal cell cancer and his presumed exposure to Agent Orange in Vietnam and, in so doing, has cited to the results of imperical studies in this subject matter area concluding against such cause and effect.  See Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that the adoption of an expert medical opinion may satisfy the Board's statutory requirement of an adequate statement of reasons and bases if the expert fairly considered the material evidence seemingly supporting the veteran's position).  The opinion is well reasoned, considered all relevant evidence both for and against the claim, and cited to medical authority for the conclusion ultimately reached.  The opinion therefore has the proper factual foundation and predicate, in turn giving it a lot of probative weight, especially in comparison to the statements from Dr. H.D. that are far less specific to the unique facts and circumstances of this particular case.  See Elkins v. Brown, 5 Vet. App. 474 (1993); Black v. Brown, 5 Vet. App. 177 (1993).  See, too, Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases).


When, as here, an Appellant has not challenged a VA medical examiner's competence or qualifications, VA need not affirmatively establish the examiner's competency.  See Rizzo v. Shinseki, 23 Vet. App. 1 (2009).  Moreover, the Board may assume the competency of any VA medical examiner, including nurse practitioners and physicians assistants, as long as, under 38 C.F.R. § 3.159(a)(1), the examiner is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  See Cox v. Nicholson, 20 Vet. App. 563 (2007).

The two additional medical statements the Veteran has submitted since this VA examiner commented in December 2010, one dated in April 2011 from H.D., M.D. (his private treating physician who as mentioned earlier had commented concerning this case, even prior to the Board's remand) and another dated in May 2011 from K.G.K., M.D., do not address the determinative issue of the etiology of the renal cell cancer.  These doctor's statements, instead, only speak to the severity of the cancer, including insofar as how much it has metastasized (i.e., spread) to other areas of the Veteran's body, namely, to his lungs, liver, abdomen, scalp, and pericardium - status post pericardiectomy, in turn causing other complications.  These statements also discuss the associated symptoms and the resultant affect the cancer has had on his progressively declining health, particularly the fact that it has rendered him totally disabled and unable to work.  But most relevant to this claim at this stage of the adjudicatory process is the cause of this renal cell cancer in terms of whether it is related or attributable to his military service - and specifically to his presumed exposure to Agent Orange in Vietnam.  So these additional statements do nothing to address this more immediate concern or to refute any of the VA examiner's findings or conclusion.  Hence, unlike the VA examiner's report, they are not probative of this determinative issue of causation.

Lastly, because cancer is not the type of condition that is readily amenable to mere lay comment regarding its diagnosis and etiology, the Veteran's lay statements contending that his renal cell cancer is the result of his presumed exposure to Agent Orange in Vietnam similarly have no probative value.  See, e.g., Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating this axiom in a claim for rheumatic heart disease).

For these reasons and bases, the preponderance of the evidence is against this claim, meaning there is no reasonable doubt to resolve in the Veteran's favor and, in turn, that his claim resultantly must be denied.


ORDER

The claim for service connection for renal carcinoma with metastasis to the lungs, scalp, and elsewhere, status post right nephrectomy, is denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


